Case 18-35672        Doc 51-1   Filed 11/02/20 Entered 11/02/20 15:06:36                Desc Main
                                 Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                      )               BK No.:     18-35672
Nicole C Trotter                            )
                                            )               Chapter: 13
                                            )
                                                            Honorable David D. Cleary
                                            )
                                            )
               Debtor(s)                    )

                            Order Dismissing Case For Material Default

       This matter coming before the Court on Trustee's Motion to Dismiss for Material Default, the
court having heard the facts and the arguments of Counsel,



IT IS HEREBY ORDERED:



      1. This case is dismissed.




                                                        Enter:


                                                                 Honorable David D. Cleary
Dated: November 02, 2020                                         United States Bankruptcy Judge

 Prepared by counsel of Movant:
 Office of the Chapter 13 Trustee

 Marilyn O. Marshall

 Suite 800

 224 South Michigan Avenue

 Chicago, IL 60604-2500

 (312) 431-1300
